Mr. Chief Justice Breese delivered the opinion of the Court: The facts stated in the bill are fully proved by Holmes, a prominent actor in them, and as his testimony is not contradicted by any evidence, we do not see how the court could-have avoided decreeing in his favor. His statement is a very plain and a very natural one, and is in no way weakened by any established fact in the cause, and it must be regarded as the true version of the transaction, and Adsitmustbe adjudged the trustee of the land, holding for Holmes’ benefit, and that of his heirs or assigns. Complainant is his assignee by deed duly executed and recorded. As to the other defendants, there is no proof whatever they are innocent purchasers, and for a valuable consideraron? Such proof is indispensable.. Chaffin v. Heirs of Kimball 23 Ill. 39; Powell v. Jeffries, 4 Scam. 387. We make no point of the fact that Holmes was not|ti?|^é’f when he executed the blank power, nor on the fact tijtit.lhe law of congress forbade a sale of the warrant before issued, since, admitting all this to be regular, we are satisfied. x, from the facts in the case, that Holmes never sold or intended to sell the warrant to Adsit, and that all pretences of that kind have no foundation to support them. It is a clear case, from the proof, for the complainant, as he had a right to obtain the conveyance from Holmes, when of age, and establish the fraud in a court of equity, and be protected in his rights. Whitney v. Roberts, 22 Ill. 381. The decree of the superior court dismissing the bill, is reversed, and the cause remanded. Decree reversed.